EXAMINER’s COMMENT

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 11/16/2020 and 06/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an emailed examiner’s amendment from Giovanna H. Fessenden (Reg. No. 60, 264) [Please see attached “Email from the Applicant” for details] received on 07/22/2022.
The application has been amended as follows:
Please replace the Abstract with the following:
An improved s s generated 
The hash distance consensus utilizes a hash distance scalar value as part of its fitness metric, and the bucket consensus assigns tokens to buckets and calculates an aggregate value of the assigned tokens. 
The system also utilizes novel record types, such as token genesis, transfer, transaction, trade order, settlement, proposition, determination, and pattern linkage records to facilitate the automation of financial, commercial and legal processes.

Please replace Claim 1 with the following:
(Currently Amended)  An electronic system comprising:
an interconnected network of a plurality of computers, each including a processor executing computer instructions stored in an electronic memory of each computer for implementing and maintaining a distributed electronic ledger system implemented as a backward-linked blockchain of multiple interconnected blockchain blocks;
a first node on said interconnected network of computers, wherein [[the]] a processor of the first node executes peer-to-peer software to create a first competing block or blockchain segment to be added to the blockchain;
a second node on said interconnected network of computers, wherein [[the]] a processor of the second node executes peer-to-peer software to create a second competing block or blockchain segment to be added to the blockchain;
at least one node on the interconnected network of computers executing computer instructions that apply a consensus algorithm to calculate and assign a fitness value among the competing first and second blocks or blockchain segments; 
wherein the consensus algorithm calculates the assigned fitness value that is based on a Hash Distance formula where block  i represents the competing first and second blocks or blockchain segments:

    PNG
    media_image1.png
    224
    380
    media_image1.png
    Greyscale

where Vi is an aggregate value of certain qualified tokens within the block i, Hi is a hash distance for that block, and each of [[c]] c, k, j and y are constants, for all blocks with heights g through n within a blockchain segment; and
a plurality of nodes on said interconnected network of computers determining which of the first or second blocks or blockchain segments will be the next block or blockchain segment incorporated into said blockchain; and incorporating the next block or blockchain segment into the blockchain after such determination has been made.


Please replace Claim 2 with the following:
(Currently Amended)  The system of claim 1, wherein the highest fitness calculation between the competing blocks or blockchain segments is a function of a numerical distance between [[the]] a hash of each block on the chain, and a target hash of each block, and wherein said numerical distance is determined algorithmically by a software evaluation of one or more blocks of the blockchain.

Please cancel Claim 3.

Please replace Claim 4 with the following:
(Currently Amended)  The system of claim [[3]] 1, wherein V includes tokens assigned to one or more buckets via at least one bucket assignment record, and the hash distance H is determined by using a specified value with a certain bucket as [[the]] a target hash, wherein a bucket refers to a set of contiguous numerical ranges that overlaps with an output range of a cryptographic hash function of the blockchain.

Please replace Claim 5 with the following:
(Currently Amended)  The system of claim 2, wherein the target hash is determined at least partially by a plurality of nodes sending tokens to one or more buckets, and [[the]] a highest fitness is determined at least partially by minimizing a ratio of aggregate tokens sent to the one or more buckets, per hash distance.

Please replace Claim 6 with the following:
(Currently Amended)  The system of claim 1, wherein the evaluation process avoids a proof-of-work computational problem calculation for an authorization to create [[the]] a next block or blockchain segment on the blockchain, or for determining which block or blockchain segment among the competing first and second blocks or blockchain segments 

Please replace Claim 7 with the following:
(Currently Amended  The system of claim 1, wherein the consensus algorithm implements a trust-but--verify procedure, wherein the first node or second node of the first node or second node a correctness of a preceding block to which the new block is linked.  

Please replace Claim 9 with the following:
(Currently Amended)  The system of claim 8, wherein the Bloom filter of at least one preceding block is used by the first or the second nodes on the network to determine which data records may be included in a new block that links to that preceding block, by excluding from the new block any data records that reference [[the]] a same addresses or user accounts recorded in the Bloom filter of the preceding block.

Please replace Claim 11 with the following:
(Currently Amended)  The system of claim 10, wherein the genesis record that declares and defines at least one new user-specified token type is valid within the blockchain [[if]] when it is cryptographically signed by an account or an address that has previously been authorized to declare and define at least one new user-specified token type.

Please replace Claim 13 with the following:
(Currently Amended)  The system of claim 1, further utilizing at least one trade order record that offers to exchange tokens of one type for tokens of another type, and said offer expiring [[if]] when it is not matched before a deadline specified within the trade order record.

Please replace Claim 20 with the following:
(Currently Amended)  In a computerized network of a plurality of computers, executing computer instructions stored in electronic memory for implementing and maintaining a distributed electronic ledger system, a consensus determination method comprising:
creating and maintaining in the electronic memory of at least one of the plurality of networked computers the distributed electronic ledger, implemented as a backward-linked blockchain of a plurality of interconnected blockchain blocks;
utilizing a consensus process for determining which node is permitted to add a next block on said blockchain and which node is allowed to share a reward for the next block added to the blockchain;
executing by a processor of a first node on the network a peer-to-peer software to create a first competing block or a block chain segment to be added to the blockchain;
executing by a processor of a second node on the network a peer-to-peer software to create a second competing block or a block chain segment to be added to the blockchain; 
executing by one or more computer processors of a network-connected nodes computer instructions that apply a consensus algorithm to calculate and assign a fitness value among the competing first and second blocks or blockchain segments utilizing a hardware acceleration operation, wherein the fitness value calculation is based on a Hash Distance formula:

    PNG
    media_image1.png
    224
    380
    media_image1.png
    Greyscale

where V is a unique token value for the competing first block or second block or blockchain segments i, determined as within a sub-chain being evaluated; H is a hash distance for block i; c, k, j and y are constants; g is a first block within the sub-chain being evaluated; and n is the last block within the sub-chain being evaluated;
determining by a plurality of the network-connected nodes which of the first or second blocks or blockchain segments will be a next block or blockchain segment incorporated into said blockchain; and
incorporating the next block or blockchain segment into the blockchain after the determination.

Please cancel Claim 21.

Allowable Subject Matter

Claims 1-2 and 4-20 are allowed. 

The following is an examiner’s statement of reasons for allowance: 

Regarding Claims 1 and 20, although the closest prior art of record (such as Madisetti et al. (U.S Pub. No. 20180373776) and Finlow-Bates et al. (U.S Pub. No. 20170075941)) teaches an electronic system comprising: an interconnected network of a plurality of computers, each including a processor executing computer instructions stored in an electronic memory of each computer for implementing and maintaining a distributed electronic ledger system implemented as a backward-linked blockchain of multiple interconnected blockchain blocks; a first node on said network of computers, wherein the processor of the first node executes peer-to-peer software to create a first competing block or blockchain segment to be added to the blockchain; a second node on said network of computers, wherein the processor of the second node executes peer-to-peer software to create a second competing block or blockchain segment to be added to the blockchain; one or more network computers executing computer instructions that apply a consensus algorithm to calculate and assign a fitness value among the competing first and second blocks or blockchain segments; a plurality of said network computers determining which of the first or second blocks or blockchain segments will be the next block or blockchain segment incorporated into said blockchain; and incorporating the next block or blockchain segment into the blockchain after such determination has been made.
However, none of the prior art, alone or in combination teaches wherein the consensus algorithm calculates the assigned fitness value that is based on a Hash Distance formula where block I represents the competing first and second blocks or blockchain segments:

    PNG
    media_image1.png
    224
    380
    media_image1.png
    Greyscale

where Vi is an aggregate value of certain qualified tokens within the block i, Hi is a hash distance for that block, and each of [[c]] c, k, j and y are constants, for all blocks with heights g through n within a blockchain segment;. These limitation, in conjunction with all other limitations, has not been disclosed, suggested or made obvious over the prior art of record.
Madisetti et al. (U.S Pub. No. 20180373776) discloses a method of synchronizing transactions between blockchains including receiving a first plurality of transactions on a first private blockchain network, recording the first plurality of transactions to a first private block on the first private blockchain network, receiving a second plurality of transactions on the first private blockchain network, recording the second plurality of transactions to a second private block on the first private blockchain network, generating a first merged block comprising the first and second private blocks, recording the first merged block to a single block on a second blockchain network, recording each of the first and second private blocks and the first merged block to a smart contract linked to the first private blockchain network, defining a first private smart contract, and performing a synchronization process between the first private smart contract and a second smart contract linked to the second blockchain network, defining a second smart contract.
Finlow-Bates et al. (U.S Pub. No. 20170075941) a method and apparatus is presented for reaching consensus on adding data to a distributed ledger system in which no central trusted authority is available, comprising sending an announcement message by a network connected device to a plurality of network connected devices over a peer-to-peer network, said message providing an identification of the network connected device using a public key of a public/private key pair, a unique address identifier, and a hash. Subsequently, after a waiting period measured in, for example, time or blocks of data, the network connected device may submit data for inclusion in the distributed ledger. If the announcement message and preceding data in the distributed ledger satisfy a predetermined condition, the plurality of network connected devices may include the data in the distributed ledger. If the network connected device fails to submit the data when the predetermined condition is satisfied, the announcement message may be canceled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN A HUSSEIN whose telephone number is (571)272-3554. The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.A.H./Examiner, Art Unit 2497             
/Jeremy S Duffield/Primary Examiner, Art Unit 2498